DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 was filed concurrently with a request for continued examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention represents an improvement to the field of physics and/or electrical engineering education, specifically “a simulator that is able to dynamically accept user input defining an electro-magnetic system and visually render the behavior of the system in real time can help, e.g., a student more easily comprehend, learn, and perhaps develop an intuitive feel for the physical processes that transpire within electro-magnetic systems.” (Spec. ph. [0013]) Meuris et al. (US 2011/0270593, 2009/0012759) teaches simulating physical fields; Pratt (US 10,163,236) teaches visualization of data via manipulation of an object representing the data; Miyazaki et al. (US 2015/0127283, 20013/0231879) teaches an analyzer to apply magnetic moment to a particle system defined in a virtual space. Tambade, “Trajectory of Charged Particle in Combined Electric and Magnetic Fields Using Interactive Spreadsheets” teaches an excel spreadsheet that plots the trajectory of a charged particle in an electromagnetic field.  Ohannessian, “Simulation and Visualization of Fields and Energy Flows in Electric Circuits with Idealized Geometries” teaches simulation of electric circuits including visualization of the associated magnetic fields and the flow of electromagnetic energy. However, the art of record neither teaches nor renders obvious the specific combination of calculating electric and/or magnetic fields in free space in response to: i) respective positions and motions of one or more charges and/or one or more current loops in the free space; ii) charges on nodes in the electrical circuit in the free space; iii) charge motions in the electrical circuit; calculating new respective positions and motions of the one or more charges and/or one or more current loops in the free space in response to respective forces applied to the one or more charges and/or the one or more current loops by the electric and/or magnetic fields; calculating new charges on nodes within the electrical circuit and new charge motions within the electrical circuit in response to the new positions and motions of the one or more charges and/or the one or more current loops in free space, the charges on the nodes in the electrical circuit and the charge motions in the electrical circuit; concurrently rendering on a display of the computing system respective images of the one or more charges and/or the one or more current loops according to the new respective positions and motions and the new charge motions within the electrical circuit; and, repeating the above to fluidly render on the display respective inter-active behaviors of the one or more charges and/or the one or more magnetic current loops in the free space and the charge motions in the electrical circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/Primary Examiner, Art Unit 2198